
	
		II
		109th CONGRESS
		2d Session
		S. 2720
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Baucus introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide incentives to improve America's research competitiveness, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Research Competitiveness Act of
			 2006.
		2.Simplification of
			 research and development credit
			(a)Simplified
			 Credit for Qualified Research Expenses
				(1)In
			 generalSubsection (a) of
			 section 41 of the Internal Revenue Code of 1986 (relating to credit for
			 increasing research activities) is amended to read as follows:
					
						(a)Determination
				of credit
							(1)In
				generalFor purposes of
				section 38, the research credit determined under this section for the taxable
				year shall be equal to 20 percent of so much of the qualified research expenses
				for such taxable year as exceeds 50 percent of the average qualified research
				expenses for the 3 taxable years preceding the taxable year for which the
				credit is being determined.
							(2)Special rule in
				case of no qualified research expenses in any of 3 preceding taxable
				years
								(A)Taxpayers to
				which paragraph appliesThe
				credit under this section shall be determined under this paragraph if the
				taxpayer has no qualified research expenses in at least 1 of the 3 taxable
				years preceding the taxable year for which the credit is being
				determined.
								(B)Credit
				rateThe credit determined
				under this paragraph shall be equal to 10 percent of the qualified research
				expenses for the taxable
				year.
								.
				(2)Conforming
			 amendmentSection 41 of such
			 Code is amended by striking subsection (c).
				(b)Uniform
			 reimbursement rates for all contract research expenses other than amounts paid
			 for basic research
				(1)In
			 generalSection 41(b)(3) of
			 the Internal Revenue Code of 1986 (relating to contract research expenses) is
			 amended—
					(A)by striking 65 percent and
			 inserting 80 percent, and
					(B)by striking subparagraphs (C) and
			 (D).
					(2)Basic research
			 paymentsSection 41(b) of
			 such Code is amended by redesignating paragraph (4) as paragraph (5) and by
			 inserting after paragraph (3) the following new paragraph:
					
						(4)Basic research
				payments
							(A)In
				generalIn the case of basic
				research payments by the taxpayer, paragraph (3)(A) shall be applied by
				substituting 100 percent for 80 percent.
							(B)Basic research
				payments definedFor purposes
				of this paragraph—
								(i)In
				generalThe term basic
				research payment means, with respect to any taxable year, any amount
				paid in cash during such taxable year by a corporation to any qualified
				organization for basic research but only if—
									(I)such payment is pursuant to a written
				agreement between such corporation and such qualified organization, and
									(II)such basic research is to be performed by
				such qualified organization.
									(ii)Exception to
				requirement that research be performed by the organizationIn the case of a qualified organization
				described in clause (iii) or (iv) of subparagraph (C), subclause (II) of clause
				(i) shall not apply.
								(C)Qualified
				organizationFor purposes of
				this paragraph, the term qualified organization means any of the
				following organizations:
								(i)Educational
				institutionsAny educational
				organization which—
									(I)is an institution of higher education
				(within the meaning of section 3304(f)), and
									(II)is described in section
				170(b)(1)(A)(ii).
									(ii)Certain
				scientific research organizationsAny organization not described in clause
				(i) which—
									(I)is described in section 501(c)(3) and is
				exempt from tax under section 501(a),
									(II)is organized and operated primarily to
				conduct scientific research, and
									(III)is not a private foundation.
									(iii)Scientific
				tax-exempt organizationsAny
				organization which—
									(I)is described in section 501(c)(3) (other
				than a private foundation) or section 501(c)(6),
									(II)is exempt from tax under section
				501(a),
									(III)is organized and operated primarily to
				promote scientific research by qualified organizations described in clause (i)
				pursuant to written research agreements, and
									(IV)currently expends substantially all of its
				funds or substantially all of the basic research payments received by it for
				grants to, or contracts for basic research with, an organization described in
				clause (i).
									(iv)Certain grant
				organizationsAny
				organization not described in clause (ii) or (iii) which—
									(I)is described in section 501(c)(3) and is
				exempt from tax under section 501(a) (other than a private foundation),
									(II)is established and maintained by an
				organization established before July 10, 1981, which meets the requirements of
				subclause (I),
									(III)is organized and operated exclusively for
				the purpose of making grants to organizations described in clause (i) pursuant
				to written research agreements for purposes of basic research, and
									(IV)makes an election, revocable only with the
				consent of the Secretary, to be treated as a private foundation for purposes of
				this title (other than section 4940, relating to excise tax based on investment
				income).
									(D)Definitions and
				special rulesFor purposes of
				this paragraph—
								(i)Basic
				researchThe term basic
				research means any original investigation for the advancement of
				scientific knowledge not having a specific commercial objective, except that
				such term shall not include—
									(I)basic research conducted outside of the
				United States, and
									(II)basic research in the social sciences,
				arts, or humanities.
									(ii)Trade or
				business qualificationFor
				purposes of applying paragraph (1) to this paragraph, any basic research
				payments shall be treated as an amount paid in carrying on a trade or business
				of the taxpayer in the taxable year in which it is paid (without regard to the
				provisions of paragraph (3)(B)).
								(iii)Certain
				corporations not eligibleThe
				term corporation shall not include—
									(I)an S corporation,
									(II)a personal holding company (as defined in
				section 542), or
									(III)a service organization (as defined in
				section
				414(m)(3)).
									.
				(3)Conforming
			 amendments
					(A)Section 41 of such Code is amended by
			 striking subsection (e).
					(B)Section 41(f) of such Code is amended by
			 striking paragraph (6).
					(c)Permanent
			 extension of credit
				(1)In
			 generalSection 41 of the
			 Internal Revenue Code of 1986 is amended by striking subsection (h).
				(2)Conforming
			 amendmentParagraph (1) of
			 section 45C(b) of such Code is amended by striking subparagraph (D).
				(d)Conforming
			 amendments
				(1)Section 41 of the Internal Revenue Code of
			 1986 is amended by redesignating subsections (d), (f), and (g) as subsections
			 (c), (d), and (e), respectively.
				(2)Paragraphs (2)(A) and (5) (as redesignated
			 by subsection (b)(2)) of section 41(b) of such Code are each amended by
			 striking subsection (f)(1) and inserting subsection
			 (d)(1).
				(3)Sections 45C(d)(3), 45G(e)(2), and
			 936(h)(5)(C)(i)(IV)(c) of such Code are each amended by striking section
			 41(f) and inserting section 41(d).
				(4)Section 54(l)(3)(A) of such Code is amended
			 by striking section 41(g) and inserting section
			 41(e).
				(5)Section 170(e)(4)(B)(i) of such Code is
			 amended by striking subparagraph (A) or subparagraph (B) of section
			 41(e)(6) and inserting clause (i) or (ii) of section
			 41(b)(4)(C).
				(6)Sections 197(f)(1)(C), 197(f)(9)(C)(i)(II),
			 and 280C(b)(3) of such Code are each amended by striking section
			 41(f)(1) and inserting section 41(d)(1).
				(7)Section 280C(b)(3) of such Code is amended
			 by striking section 41(f)(5) and inserting section
			 41(d)(5).
				(8)Section 280C(b)(3) of such Code is amended
			 by striking section 41(f)(1)(B) and inserting section
			 41(d)(1)(B).
				(9)Section 280C(c)(1) of such Code is amended
			 by striking section 41(e)(2) and inserting section
			 41(b)(4)(B).
				(10)Section 280C(c)(2)(A) of such Code is
			 amended by striking section 41(a)(1) and inserting
			 section 41(a).
				(11)Sections 936(j)(5)(D) and 965(c)(2)(C)(i)
			 of such Code are each amended by striking section 41(f)(3) and
			 inserting section 41(d)(3).
				(e)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			3.Tax credit for
			 investments in small technology innovation companies
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45N.Research investment
				tax credit
						(a)Allowance of
				credit
							(1)In
				generalFor purposes of
				section 38, in the case of a taxpayer who holds a qualified equity investment
				on a credit allowance date of such investment which occurs during the taxable
				year, the research investment tax credit determined under this section for such
				taxable year is an amount equal to the 5 percent of the amount paid to the
				qualified research entity for such investment at its original issue.
							(2)Credit
				allowance dateFor purposes
				of paragraph (1), the term credit allowance date means, with
				respect to any qualified equity investment—
								(A)the date on which such investment is
				initially made, and
								(B)each of the 4 anniversary dates of such
				date thereafter.
								(b)Qualified
				equity investmentFor
				purposes of this section—
							(1)In
				generalThe term
				qualified equity investment means any equity investment in a
				qualified research entity if—
								(A)such investment is acquired by the taxpayer
				at its original issue (directly or through an underwriter) solely in exchange
				for cash,
								(B)substantially all of such cash is used by
				the qualified research entity to make qualified research investments,
				and
								(C)such investment is designated for purposes
				of this section by the qualified research entity.
								Such term shall not include any
				equity investment issued by a qualified research entity more than 5 years after
				the date that such entity receives an allocation under subsection (e). Any
				allocation not used within such 5-year period may be reallocated by the
				Secretary under subsection (e).(2)LimitationThe maximum amount of equity investments
				issued by a qualified research entity which may be designated under paragraph
				(1)(C) by such entity shall not exceed the portion of the limitation amount
				allocated under subsection (f) to such entity.
							(3)Safe harbor for
				determining use of cashThe
				requirement of paragraph (1)(B) shall be treated as met if at least 85 percent
				of the aggregate gross assets of the qualified research entity are invested in
				qualified research investments.
							(4)Treatment of
				subsequent purchasersThe
				term qualified research investment includes any equity investment
				which would (but for paragraph (1)(A)) be a qualified equity investment in the
				hands of the taxpayer if such investment was a qualified equity investment in
				the hands of a prior holder.
							(5)RedemptionsA rule similar to the rule of section
				1202(c)(3) shall apply for purposes of this subsection.
							(6)Equity
				investmentThe term
				equity investment means—
								(A)any stock (other than nonqualified
				preferred stock as defined in section 351(g)(2)) in an entity which is a
				corporation, and
								(B)any capital interest in an entity which is
				a partnership.
								(c)Qualified
				research entityFor purposes
				of this section, the term qualified research entity means any
				domestic corporation or partnership if—
							(1)the primary mission of the entity is
				serving, or providing investment capital for, qualifying small business
				innovation companies,
							(2)the entity maintains accountability to
				engineers, scientists, and other research-related professionals through their
				representation on any governing board of the entity or on any advisory board to
				the entity, and
							(3)the entity is certified by the Secretary
				for purposes of this section as being a qualified research entity.
							(d)Qualified
				research investmentsFor
				purposes of this section—
							(1)In
				generalThe term
				qualified research investment means—
								(A)any capital or equity investment in, or
				loan to, any qualifying small business innovation company, which when added to
				any other such investment in or loan to such company taken into account for
				purposes of this section for any taxable year does not exceed $10,000,000,
				and
								(B)the purchase from another qualified
				research entity of any loan made by such entity which is a qualified research
				investment.
								(2)Qualifying
				small business innovation company
								(A)In
				generalFor purposes of
				paragraph (1), the term qualifying small business innovation
				company means, with respect to any taxable year, any corporation
				(including a nonprofit corporation) or partnership if for such year—
									(i)the gross receipts of such entity do not
				exceed $10,000,000,
									(ii)the aggregate gross assets of such entity
				do not exceed $25,000,000, and
									(iii)at least 50 percent of the gross
				expenditures of such entity would qualify as research or experimental
				expenditures under section 174.
									All persons treated as a single
				employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of
				section 414 shall be treated as one person for purposes of this
				subparagraph.(B)Aggregate gross
				assetsFor purposes of
				subparagraph (A)(ii), the term aggregate gross assets shall have
				meaning given such term by section 1202(d)(2), except such term shall not
				include intangibles and goodwill.
								(e)National
				limitation on amount of investments designated
							(1)In
				generalThere is a research
				investment tax credit limitation for each calendar year. Such limitation
				is—
								(A)$500,000,000 for 2007,
								(B)$750,000,000 for 2008 and 2009, and
								(C)$1,000,000,000 for 2010 and 2011.
								(2)Allocation of
				limitationThe limitation
				under paragraph (1) shall be allocated by the Secretary among qualified
				research entities selected by the Secretary, with not more than $25,000,000
				allocated to any 1 qualified research entity in any calendar year. In making
				allocations under the preceding sentence, the Secretary shall give priority to
				any entity—
								(A)with a record of having successfully
				provided capital or technical assistance to qualifying small business
				innovation companies, or
								(B)which intends to satisfy the requirement
				under subsection (b)(1)(B) by making qualified research investments in 1 or
				more companies in which persons unrelated to such entity (within the meaning of
				section 267(b) or 707(b)(1)) hold the majority equity interest, and
								if more than 1 qualified research
				entity meets subparagraph (A) or (B), the Secretary shall give priority to the
				entity with the earliest investment. If insufficient allocations are available
				for all qualified applicants in any calendar year, the priorities established
				for such applicants without allocations shall be carried over to the succeeding
				calendar year.(3)Carryover of
				unused limitationIf the
				research investment tax credit limitation for any calendar year exceeds the
				aggregate amount allocated under paragraph (2) for such year, such limitation
				for the succeeding calendar year shall be increased by the amount of such
				excess. No amount may be carried under the preceding sentence to any calendar
				year after 2018.
							(f)Recapture of
				credit in certain cases
							(1)In
				generalIf, at any time
				during the 7-year period beginning on the date of the original issue of a
				qualified equity investment in a qualified research entity, there is a
				recapture event with respect to such investment, then the tax imposed by this
				chapter for the taxable year in which such event occurs shall be increased by
				the credit recapture amount.
							(2)Credit
				recapture amountFor purposes
				of paragraph (1), the credit recapture amount is an amount equal to the sum
				of—
								(A)the aggregate decrease in the credits
				allowed to the taxpayer under section 38 for all prior taxable years which
				would have resulted if no credit had been determined under this section with
				respect to such investment, plus
								(B)interest at the underpayment rate
				established under section 6621 on the amount determined under subparagraph (A)
				for each prior taxable year for the period beginning on the due date for filing
				the return for the prior taxable year involved.
								No deduction shall be allowed under
				this chapter for interest described in subparagraph (B).(3)Recapture
				eventFor purposes of
				paragraph (1), there is a recapture event with respect to an equity investment
				in a qualified research entity if—
								(A)such entity ceases to be a qualified
				research entity,
								(B)the proceeds of the investment cease to be
				used as required of subsection (b)(1)(B), or
								(C)such investment is redeemed by such
				entity.
								(4)Special
				rules
								(A)Tax benefit
				ruleThe tax for the taxable
				year shall be increased under paragraph (1) only with respect to credits
				allowed by reason of this section which were used to reduce tax liability. In
				the case of credits not so used to reduce tax liability, the carryforwards and
				carrybacks under section 39 shall be appropriately adjusted.
								(B)No credits
				against taxAny increase in
				tax under this subsection shall not be treated as a tax imposed by this chapter
				for purposes of determining the amount of any credit under this chapter or for
				purposes of section 55.
								(g)RegulationsThe Secretary shall prescribe such
				regulations as may be appropriate to carry out this section, including
				regulations—
							(1)which prevent the abuse of the purposes of
				this section,
							(2)which provide rules for determining whether
				the requirement of subsection (b)(1)(B) is treated as met,
							(3)which impose appropriate reporting
				requirements, and
							(4)which apply the provisions of this section
				to newly formed
				entities.
							.
			(b)Credit treated
			 as business creditSection
			 38(b) of the Internal Revenue Code of 1986 (relating to current year business
			 credit) is amended by striking and at the end of paragraph (29),
			 by striking the period at the end of paragraph (30) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(31)the credit determined under section
				45N(a).
					.
			(c)Conforming
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
				
					
						Sec. 45N. Research investment
				tax
				credit.
					
					.
			(d)Effective
			 DateThe amendments made by
			 this section shall apply to investments made after December 31, 2006.
			4.Tax-exempt financing
			 of research park facilities
			(a)In
			 generalSubsection (a) of
			 section 142 is amended—
				(1)by striking or at the end of
			 paragraph (14),
				(2)by striking the period at the end of
			 paragraph (15) and inserting , or, and
				(3)by inserting at the end the following new
			 paragraph:
					
						(16)research park
				facility.
						.
				(b)DefinitionSection 142 is amended by inserting at the
			 end the following new subsection:
				
					(n)Research park
				facilityFor purposes of
				subsection (a)(15), the term research park facility means a
				facility (including buildings, land, or other structures) which is used in
				connection with research and experimentation (as defined in section
				168(i)(11)). For purposes of the preceding sentence, such term includes
				facilities which are directly related and ancillary to a research park facility
				(determined without regard to this sentence) if—
						(1)such facilities are located on the same
				site as the research park facility, and
						(2)not more than 25 percent of the net
				proceeds of the issue are used to provide such
				facilities.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to bonds issued on or after the date of
			 the enactment of this Act.
			5.Clarification of
			 application of private activity bond rules with respect to funding of Federal
			 research agreementsNot later
			 than June 30, 2007, the Secretary of the Treasury shall prescribe guidance
			 identifying the circumstances, if any, in which the rights of the Federal
			 Government granted under chapter 18 of title 35, United States Code (commonly
			 known as the Bayh-Dole Act (Pub. Law No. 96–517)) constitute private business
			 use under the private activity bond rules in section 141 of the Internal
			 Revenue Code of 1986.
		
